DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 2-22, 24-25, is/are filed on 8/13/21 are currently pending. Claim(s) 2-22, 24-25 is/are rejected.
Claim Objections
In all claims present, please change “connecting device” to “bayonet-type connecting device” for clarity and consistency. The claims are very confusing to read and understanding with the usage of the word “connecting.” Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 24 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims are very difficult to understand with misworded elements and lack of consistency. 
Claim(s) 1 recites the limitation “the outer sealing ring.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 3 recites the limitation “the actually outer functional surface.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 7 recites the limitation “the insert gap.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 2, 3, 11, 12, 18, 25 recites the limitation “the housing connecting part.” There is insufficient antecedent basis for this limitation in the claim. Does applicant mean “the housing connection part”?
Claim(s) 24 recites the limitation “the housing connecting part.” There is insufficient antecedent basis for this limitation in the claim. Does applicant mean “the housing connection part”?
Claim(s) 25 recites the limitation “the at least one second connecting part.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 25 recites the limitation “the housing at least one first connecting part.” There is insufficient antecedent basis for this limitation in the claim. Does applicant mean “the housing connection part”?
Claim(s) 25 recites the limitation “the outer sealing ring.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 25 recites the limitation “said connecting parts engaging.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant is talking about the housing connecting part or the head connecting parts? The claim is very confusing. 
The term "substantially helically " in claim(s) 24 is a relative term which renders the claim indefinite.  The term " substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what degree of being helical is covered by “substantially.” 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2-12, 14-22, 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-23 of U.S. Patent No. US 10399010 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-23 of U.S. Patent No. US 10399010 B2 substantially correspond to claims 2-12, 14-22, 24-25 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.
Claim(s) 2-12, 14-22, 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-15 of U.S. Patent No. US 11027227 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-15 of U.S. Patent No. . US 11027227 B substantially correspond to claims 2-12, 14-22, 24-25 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.
Claim(s) 2-12, 14-22, 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-23 of U.S. Patent No. US 10399012 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-23 of U.S. Patent No. US 10399012 B2 substantially correspond to claims 2-12, 14-22, 24-25 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.


***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777